Citation Nr: 9929840	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for memory problems, 
reduced energy, night sweats, and sleep disturbance, claimed 
as due to an undiagnosed illness.

2.  Entitlement to service connection for allergy symptoms, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for stomach problems, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from January to August 1974 
and from September 1990 to May 1991, with additional 
unverified service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal. 

The rating decision on appeal also denied the veteran's 
claims for service connection for joint pain and bleeding 
gums, as well as a claim for an increased evaluation for 
lumbosacral strain.  The veteran filed a notice of 
disagreement with respect to each of these decisions, and the 
RO issued a statement of the case.  In his VA Form 9 (Appeal 
to the Board of Veterans' Appeals), however, the veteran 
withdrew his appeal with respect to each of these issues.  
Therefore, these claims are not before the Board for 
appellate review.  See 38 C.F.R. § 20.204 (1999).

In his VA Form 9, the veteran also appears to have raised a 
new issue, a claim of entitlement to service connection for 
post-traumatic stress disorder.  As this matter has not been 
procedurally developed for appellate review, the Board refers 
it back to the RO for appropriate action.

The Board notes that a rating decision rendered in November 
1992 denied service connection for an abdominal wall injury.  
That claim was based on the veteran's allegation that he 
injured his right abdominal wall when his truck hit a 
pothole.  The veteran was notified of that decision and of 
his appellate rights but failed to seek appellate review 
within one year of notification.  As such, that decision is 
final and is not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  

The October 1996 rating decision on appeal denied the 
veteran's claim for service connection for stomach problems 
as due to an undiagnosed illness.  However, it is unclear 
from the record whether the veteran wishes to reopen his 
previously denied claim of an abdominal wall injury on the 
basis of new and material evidence, or whether this 
constitutes a separate claim.  The Board will thus adjudicate 
the issue of service connection for stomach problems as due 
to an undiagnosed illness without considering the veteran's 
alleged muscle injury.  The Board also requests that the RO 
contact the veteran and clarify whether he wishes to reopen 
his previously denied claim for service connection for an 
abdominal wall injury on the basis of new and material 
evidence. 


FINDINGS OF FACT

1.  The veteran's memory problems, reduced energy, night 
sweats, and sleep disturbance have been attributed to an 
anxiety disorder, and there is no medical evidence or opinion 
which relates this condition to service. 

2.  The veteran's allergy symptoms have been attributed to 
allergic rhinitis/sinusitis, and there is no medical evidence 
or opinion which relates these conditions to any period of 
service. 

3.  There is no objective evidence perceptible to an 
examining physician, and no evidence of other non-medical 
indicators capable of independent verification, which would 
tend to indicate that the veteran currently suffers from 
manifestations of an undiagnosed stomach condition.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for memory 
problems, reduced energy, night sweats, and sleep 
disturbance, claimed as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
allergy symptoms, claimed as due to an undiagnosed illness, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
stomach problems, claimed as due to an undiagnosed illness, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for (1) memory 
problems, reduced energy, fatigue, night sweats, and sleep 
problems; (2) allergy symptoms, manifested by coughing, 
wheezing, watery eyes, and sinus pain; and (3) stomach 
problems.  He claims that each of these disabilities is due 
to an undiagnosed illness from his period of military service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Id.

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that each claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  When a veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a), 
the VA has a duty to assist the veteran in the development of 
the claim.  See 38 U.S.C.A. § 5107(a).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  Lastly, there must be evidence of a nexus 
or relationship between the in-service injury or disease and 
the current disorder, as shown through medical evidence.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability.  See 38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).  See also 
VAOPGCPREC 4-99 (May 3, 1999) (regarding the requirements for 
a well-grounded claim for undiagnosed illnesses associated 
with the Persian Gulf War.)  The veteran's service records 
document that he had active service in Southwest Asia Theater 
of operations during the Persian Gulf War.  Thus, the veteran 
is a Persian Gulf veteran for purposes of awarding VA 
disability compensation.  Id.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability was manifest either during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1) (1999).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered "chronic" for purposes of 
adjudication.  See 38 C.F.R. § 3.317(a)(3).  

Objective indications of a chronic disability include 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  The VA has stated that non-medical 
indicators of an illness may include evidence of time lost 
from work, evidence the veteran has sought medical treatment 
for his symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

I.  Claim for Service Connection for Multiple Symptoms

The veteran claims that he currently suffers from memory 
problems, reduced energy, fatigue, night sweats, and sleep 
problems, as a result of his period of military service in 
the Persian Gulf region during the Persian Gulf War.  He 
therefore maintains that service connection for these 
symptoms is warranted.  

Service medical records are negative for any complaint or 
treatment for psychiatric problems.  Of particular relevance, 
an April 1991 separation examination report noted that the 
veteran denied trouble sleeping, loss of memory, or 
nervousness.  The examiner also reported no psychiatric 
problems. 

The veteran was provided a general medical examination by VA 
in March 1992.  The report of that examination includes no 
notation that the veteran reported any of the multiple 
symptoms for which the veteran now seeks service connection, 
including memory problems, reduced energy, fatigue, night 
sweats, and sleep problems.  The examiner concluded that the 
veteran's neurologic and psychiatric systems were normal.  

It was not until the veteran sought VA examination in May 
1994 that he reported trouble sleeping and feeling 
"rundown."  He reiterated these complaints in a June 1994 
claim for service connection.  The veteran reported similar 
complaints at a VA examination in June 1995, adding that he 
had problems with his memory and was short-tempered.  
Following a mental status examination, the diagnosis included 
anxiety NOS (not otherwise specified), and the examiner 
opined that the veteran's constellation of feelings was 
expressed as somatic complaints.  No opinion as to the 
etiology of this condition was provided.

A July 1994 treatment report from Dr. Quigg noted the 
veteran's complaints of florid night sweats associated with 
fatigue.  No mental status examination was performed, 
however.  Dr. Quigg's assessment included fatigue and sleep 
disturbance.

VA outpatient medical examination reports dated in August 
1995 and November 1996 are devoid of notations regarding 
complaints of memory problems, reduced energy, fatigue, night 
sweats, or sleep problems.  Nursing evaluation of the 
veteran's mental status discloses that the veteran was alert 
and oriented in all spheres.  Neither report included a 
psychiatric diagnosis.  

Applying the facts of this case to the applicable criteria, 
the Board finds that the veteran's claim for service 
connection for memory problems, reduced energy, fatigue, 
night sweats, and sleep problems must be denied as not well 
grounded.  As noted above, service connection may be granted 
under 38 C.F.R. § 3.317 only for a chronic disability due to 
undiagnosed illnesses attributed to service in Southwest Asia 
during the Persian Gulf War.  Since the veteran's memory 
problems, reduced energy, fatigue, night sweats, and sleep 
problems have been attributed to a known clinical diagnosis, 
i.e., an anxiety disorder, the Board finds that service 
connection for memory problems, reduced energy, fatigue, 
night sweats, and sleep problems as an undiagnosed illness 
may not be established by reliance on the regulatory 
presumption under 38 C.F.R. § 3.317.  

Nonetheless, the presumption of service connection for 
Persian Gulf veterans under 38 C.F.R. § 3.317 does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See 38 U.S.C.A. 
§§ 1113(b), 1116 (West 1991 & Supp. 1999); see also Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (when regulatory 
presumption is inapplicable, the claim must nevertheless be 
reviewed to determine whether service connection can be 
granted on a direct basis).  

Thus, if the veteran is able to present competent evidence 
establishing a plausible claim that memory problems, reduced 
energy, fatigue, night sweats, and sleep problems were 
manifested in service or within an applicable presumptive 
period thereafter, his claim of entitlement to service 
connection on a direct basis for these multiple symptoms, 
diagnosed as an anxiety disorder, will be well-grounded.  
Under these circumstances, the veteran must present competent 
evidence demonstrating service connection on a direct basis 
if his claim is to prevail

However, the veteran has failed to present competent evidence 
showing that his anxiety disorder was manifested in or had 
its onset in service.  In this respect, no psychiatric 
problems were noted in the veteran's service medical records.  
The Board further emphasizes that none of the post-service 
medical records includes a medical opinion which demonstrates 
that a currently-diagnosed anxiety disorder is related to 
service.  

The only evidence relating the veteran's anxiety disorder to 
service are lay statements, including testimony by the 
veteran and his wife at a hearing held in December 1997.  The 
Board notes, however, that where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran or his wife possess the medical 
training and expertise necessary to render an opinion as to 
either the cause or diagnosis of an anxiety disorder, their 
statements standing alone cannot serve as a sufficient 
predicate upon which to find the claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In conclusion, as the veteran's memory problems, reduced 
energy, fatigue, night sweats, and sleep problems have been 
attributed to a known clinical diagnosis, an anxiety 
disorder, and as there is no medical evidence indicating that 
this condition had its onset in service, the veteran's claim 
for service connection for an anxiety disorder must be denied 
as not well grounded.  E.g., Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

II.  Allergy Symptoms 

The veteran claims that he suffers from allergy symptoms, 
diagnosed as allergic rhinitis and sinusitis, with a history 
of bronchitis, manifested by coughing, wheezing and sinus 
pain.  He maintains that these problems appeared in 1990 
after being exposed to burning oil fields while serving in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.  

The veteran's service medical records include a July 1974 
separation examination which included a notation, in the 
portion of the history prepared by a physician, that the 
veteran had chronic hay fever.  The veteran's service medical 
records also include an April 1991 Desert Storm 
demobilization examination report in which the veteran 
indicated that he suffered from hay fever all his life.  A 
report of medical screening noted that the veteran had no 
current medical problems, but had seasonal pollen allergies.  
No finding of hay fever was noted on examination, however.  
The record also contains several letters written by the 
veteran to his wife during his period of service in the 
Persian Gulf, stating that he had sought treatment for a cold 
and bronchitis.  However, the service medical records are 
negative for any complaints of or treatment for sinus or 
respiratory problems, and the service separation examination 
is devoid of diagnosis of a sinus or respiratory problem.  
Thus, no chronic respiratory or sinus condition was shown to 
have been present in service.

A report from a VA examination performed in March 1992 noted 
that the veteran's respiratory system and sinuses were 
normal.  An August 1993 VA examination report also included 
the veteran's statement that he experienced occasional 
nighttime wheezing.  The veteran related that he was treated 
for bronchial problems during the first week he was stationed 
in the Persian Gulf.  He also admitted that he smoked 11/2 
packs of cigarettes a day.  When asked about childhood 
illnesses, the clinician recorded the veteran's response to 
be "usual with allergies, takes over-the-counter pill." 

A June 1995 VA examination report also included the veteran's 
complaints involving a constant dry cough, itchiness about 
the eyes, and a stuffy nose.  The veteran explained that his 
allergies had worsened and that he suffered from hay fever.  
On examination, the veteran's sinuses and respiratory system 
were within normal limits.  The diagnoses included (1) 
allergic rhinitis; and (2) "history of bronchitis; no 
abnormality on examination of the chest[.]"  

The veteran sought treatment by the VA in November 1996 for 
severe allergy symptoms which included watery eyes and nasal 
congestion.  The veteran related that he had been suffering 
from allergy symptoms since he returned from the Gulf War in 
1990.  The diagnosis was allergic rhinitis/sinusitis.  No 
medical opinion as to the etiology of this condition was 
provided.  

Testing for allergies in October 1997 by Frank Hancock, M.D., 
revealed possible allergic sensitivity.  Dr. Hancock did not 
provide an opinion as to the onset or etiology of the 
veteran's allergies.  

After considering the evidence of record, the Board finds 
that the veteran's claim for service connection for an 
undiagnosed illness manifested by allergy symptoms must be 
denied as not well grounded, as his allergy symptoms have 
been attributed to a known clinical diagnosis, i.e., allergic 
rhinitis/sinusitis.  The Board finds that the veteran may not 
be afforded the presumption under 38 C.F.R. § 3.317 that 
multiple allergy symptoms are manifestations of an 
undiagnosed illness.  

Under these circumstances, the veteran must present competent 
evidence demonstrating service connection on a direct basis 
if his claim is to prevail.  However, the Board notes that no 
medical evidence has been presented which indicates that this 
condition is related to service.  Although the November 1996 
VA treatment report included the veteran's statement that his 
allergies began in service, no additional comment by the 
clinician was provided to verify this assertion.  See LeShore 
v. Brown, 8 Vet. App. 407, 409 (1995).  Thus, none of the 
clinical reports are sufficient to well ground the veteran's 
claim of entitlement to service connection for allergic 
rhinitis and sinusitis.  

Additionally, the Board notes that, to the extent that there 
is additional medical evidence as to the onset or diagnosis 
of the veteran's allergy symptoms, the medical evidence in a 
July 1974 separation examination which reflects that the 
veteran suffered from chronic hay fever contradicts the 
veteran's allegation that allergy symptoms had their onset 
during Persian Gulf service or are manifestations of an 
undiagnosed disorder.  

The Board also notes that no medical evidence demonstrates 
that the veteran currently suffers from bronchitis, or that 
bronchitis was incurred in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The Board has considered various written statements and 
testimony provided by the veteran and his wife which 
essentially maintain that the veteran's allergic rhinitis and 
sinusitis began in service while stationed in the Persian 
Gulf.  However, it has not been shown that either the veteran 
or his wife possesses the medical training and expertise 
necessary to render an opinion as to either the cause, 
diagnosis, or onset of either condition.  See Jones, 7 Vet. 
App. at 137; Espiritu, 2 Vet. App. at 494-95.  These lay 
statements, therefore, are insufficient to well ground the 
veteran's claim for service connection for allergic rhinitis 
and sinusitis, with a history of bronchitis.  See Heuer, 7 
Vet. App. at 384 (citing Grottveit, 5 Vet. App. at 93).

Accordingly, as the veteran's allergic rhinitis and sinusitis 
have been attributed to a known clinical diagnosis, and in 
the absence of competent supporting evidence showing that 
this disability had its onset in service, the claim of 
entitlement to service connection for allergy symptoms, 
diagnosed as allergic rhinitis and sinusitis, with a history 
of bronchitis, must be denied as not well grounded. 

III.  Stomach Problems

The veteran claims that he suffers from stomach problems due 
to an undiagnosed illness.  As noted in the introduction, the 
RO denied service connection for an abdominal wall injury in 
August 1992, which the veteran claimed resulted from his 
truck hitting a pothole.  As that issue has been referred 
back to the RO for appropriate action, the Board will only 
address the issue of service connection for stomach problems 
without regard to the veteran's abdominal wall injury. 

The service medical records do not reflect that the veteran 
sought treatment for gastrointestinal problems.  More 
importantly, the post-service medical records also fail to 
disclose any evidence of stomach trouble apart from the 
veteran's abdominal wall injury.  In particular, VA 
examination reports dated in March 1992, August 1993 and June 
1995 reported no complaints or clinical findings with respect 
to the veteran's gastrointestinal system and, thus, no 
diagnosis was provided. 

Dr. Quigg's July 1994 report contained the veteran's history 
of a stomach wall problem after driving his truck into a hole 
while in Saudi Arabia.  Physical examination of the abdomen 
revealed mild tenderness in the mid-upper epigastrium area.  
The veteran reported no other stomach problems, however, and 
specifically denied constipation, diarrhea and nausea.  
Physical examination identified no gastrointestinal problems. 

The Board finds that the veteran's claim for service 
connection for stomach problems, claimed as due to an 
undiagnosed illness, must be denied as not well grounded.  In 
reaching this decision, the Board observes that the veteran 
may not be afforded the presumption under 38 C.F.R. § 3.317 
for purposes of service connection of a stomach disorder, as 
no post-service evidence has been submitted which shows any 
objective indication capable of independent verification that 
the veteran currently suffers from stomach problems, other 
than abdominal pain resulting from an in-service injury which 
is not relevant to this claim.  

The veteran also has not offered any objective non-medical 
evidence that can independently verify his assertion that he 
suffers from stomach problems.  The Board notes, for example, 
that the veteran has not presented evidence of time lost at 
work, evidence that he has sought medical treatment for his 
symptoms, or lay statements from individuals who establish 
that they are able from personal experience to make their 
observations or statements.  See Compensation for Certain 
Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  
Therefore, in the absence of any medical or non-medical 
objective evidence which can independently verify the 
veteran's allegation that he currently suffers from stomach 
problems, his claim for service connection must be denied as 
not well grounded.

Under these circumstances, the veteran must present competent 
evidence demonstrating service connection on a direct basis 
if his claim is to prevail.  See Combee, supra; 38 U.S.C.A. 
§§ 1113(b), 1116.  However, as there is no objective 
indication that the veteran currently suffers from stomach 
problems, the Board must also conclude that there is no 
current diagnosis of any such disorder.  Consequently, in the 
absence of a current diagnosis pertaining to stomach problems 
which is related to service, there is no plausible claim.  
See Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 
225.  

Despite contentions by the veteran and his wife that he 
currently suffers from stomach problems which are related to 
his period of service in the Persian Gulf, as laypersons 
without medical expertise or training, their statements alone 
are insufficient to establish the presence of this condition.  
See Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
etiology cannot constitute evidence to render a claim well 
grounded under section 5107(a)); Espiritu,  2 Vet. App. at 
494-495 (laypersons are not competent to render medical 
opinions).  

IV.  Conclusion

In denying each of the veteran's claims as not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support any of these claims for 
service connection.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").  The 
Board is also unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of the veteran's claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present a well-grounded claim for each of the benefits 
sought, and the reasons why the current claims have been 
denied.  Id. 

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for an anxiety disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for allergic rhinitis and sinusitis, with 
a history of bronchitis, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for stomach problems is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

